Moyer, C.J.,
concurring. This case is related to a unique case in which a unique remedy was ordered. In DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 (“DeRolph I”), the majority found the existing system of funding Ohio schools to be unconstitutional, ordered the state to establish and implement a new school funding system, and remanded the cause .to the trial court with directions to take such action as might be necessary to ensure conformity with the majority opinion. The majority noted that the trial court was, however, authorized to “petition this court for guidance, if the need arises.” Id. at 213, 677 N.E.2d at 747, fn. 10.
Shortly after we rendered our decision in DeRolph I, we were asked to reconsider our remand of the cause to the trial court. More specifically, we were asked to entertain this question: “Should this court retain exclusive jurisdiction of the case to review all remedial legislation enacted in response to the court’s decision.” (Emphasis added.) DeRolph v. State (1997), 78 Ohio St.3d 419, 420, 678 N.E.2d 886, 887 (DeRolph II).
The majority answered this question in the negative, stating that remand to the trial court would provide a proper venue for the presentation of evidence concerning the final enacted remedy. The majority further mandated that any appeal from a trial court decision would proceed directly to this court rather than by way of intermediate review by the court of appeals, as cases generally proceed in the regular course of appellate review.
Close analysis of the two DeRolph opinions thus supports the conclusion that this court did not totally relinquish its own jurisdiction of the cause. Rather, we *1246established an uncommon jurisdictional partnership in which the trial court that originally heard DeRolph would act in accordance with a trial court’s traditional role, ie., as a forum for presentation of evidence, after which conclusions of law are drawn. We, however, would be available to provide guidance as needed on legal, rather than factual, issues. Clearly the import of DeRolph I and II, read together, is that this court recognized itself to be the ultimate arbiter of constitutional challenges that might subsequently arise. Thus, under DeRolph I and II, jurisdiction was at least partially retained in this court.
The state argues that application of the concurrent-jurisdiction rule supports issuance of a writ of prohibition in this cause to preclude the Franklin County Court of Common Pleas from proceeding in the case styled Zanotti v. Taft, No. 98CVH02-1355, which was filed on February 19, 1998, and a writ of mandamus to order consolidation of that case with DeRolph.
I do not question that the Franklin County court ordinarily would have jurisdiction to hear and determine the claims presented in the Zanotti case. However, the jurisdictional priority rule establishes that “[w]hen a court of competent jurisdiction acquires jurisdiction of the subject matter of an action, its authority continues until the matter is completely and finally disposed of, and no court of co-ordinate jurisdiction is at liberty to interfere with its proceedings.” John Weenink & Sons Co. v. Cuyahoga Cty. Court of Common Pleas (1948), 150 Ohio St. 349, 38 O.O. 189, 82 N.E.2d 730, paragraph three of the syllabus. Moreover, “[a]s between courts of concurrent jurisdiction, the one whose power is first invoked by the institution of proper proceedings acquires jurisdiction, to the exclusion of all other tribunals, to adjudicate upon the whole issue and to settle the rights of the parties.” Id., paragraph two of the syllabus. Where the jurisdictional priority rule is applied a writ of mandamus ordering transfer of the second case to the court that has priority is appropriately granted.
It is generally true that the jurisdictional priority rule is not applied if the second case does not involve the same parties or the same cause of action. State ex rel. Dannaher v. Crawford (1997), 78 Ohio St.3d 391, 393, 678 N.E.2d 549, 552. However, we have also recognized that the requirement of the same issue and the same parties is not absolute. See State ex rel. Sellers v. Gerken (1995), 72 Ohio St.3d 115, 647 N.E.2d 807.
In the cause underlying this action for prohibition and mandamus, the relator, David P. Zanotti, claims standing to bring suit based on his status as a citizen and taxpayer whose interests are not readily distinguishable from those of any other Ohio citizen and taxpayer. It is clear that his challenge is intertwined with our decisions in DeRolph and the response of the General Assembly to our decision. I believe that it can be legitimately argued that, in fact, the Zanotti claim does involve the same issue as in DeRolph, or alternatively, that this case constitutes *1247the rare case in which an exception to the requirement of the same issue and the same parties should be recognized.
Moreover, the state makes a convincing argument that time is of the essence in this cause, and that no adequate legal remedy exists other than prompt resolution by this court of the issues raised. The General Assembly has enacted Am.Sub.H.B. No. 697 in direct response to our directive in DeRolph. The legislation enacts taxes “subject to the approval of the people of the State of Ohio” by majority vote on May 5, 1998, a date that is less than two months from the date of our decision today. Relator contends that presentation of this issue on the May 5 ballot requires that ballots be printed, public notices posted, and proposed ballot language published. As the state cogently argues, “if-litigation-related uncertainty lingers for weeks over the election’s validity, the opportunity to have a meaningful vote over this proposal may well be lost.”
Writing separately in DeRolph II, I expressed my opinions that “the most expeditious means of removing the uncertainty regarding the constitutionality of the new plan is for this court to issue an order retaining jurisdiction in this court,” and that this court has a duty “in this extraordinary case, to provide a procedure by which this court can, as expeditiously as possible, determine whether the parties have complied with the order of March 24, 1997.” 78 Ohio St.3d at 422, 423, 678 N.E.2d at 888-889. I concur in the entry in this case because it is consistent with the views expressed in my separate opinion in DeRolph II, is consistent with the spirit underlying the majority opinions in DeRolph I and II, and is consistent with the best interests of the people of the state of Ohio.